Alan Jay Black, assigned counsel, in opposition.The respondent's petition for certification for appeal from the Appellate Court, 162 Conn. App. 505, 133 A.3d 489 (2016), is granted, limited to the following issues:"2. If the answer to the first question is in the affirmative, did the Appellate Court properly remand the matter to the habeas court for a new hearing rather than engaging in plenary review of the prejudice prong of Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L.Ed. 2d 674 (1984) ?"EVELEIGH, J., did not participate in the consideration of or decision on this petition.